Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-16 are currently pending in this application. Claims 12-13 are withdrawn from examination based on the non-elected species.  Claims 1-11 and 14-16 are elected for examination.

Election/Restrictions
Applicant’s election of Species I, claims 1-11 and 14-16, in the reply filed on 12/29/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claim 1 is objected to because of the following informality:  The element “apparats” (line 3) is misspelled.  Appropriate correction is required.
Claim 1 is objected to because of the following informality:  The limitation “configure [configured] to start to operation [operate] after a waiting time” (line 3) has grammatical issue. See suggestions within brackets. Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 reach repeats the element “a waiting time” (unclear if refers to a first waiting time and a second waiting time or just “the” waiting time referring back to “a” waiting time?) that fails to provide antecedent basis.
Claims 1 and 14 each recites similarly the limitations “a first sensor configured to change a value of the first sensor in response to an operation of the first apparatus” (claim 14: “first sensor…change a value of the first sensor”) and “a second sensor configured to change a value of the second sensor in response to an operation of the second apparatus” (claim 14: “second sensor…change a value of the second sensor”). It is unclear how each of the sensors changes its own “values”. A review of Applicant’s specification indicates “a first sensor outputs a value that changes in response to operation of the first apparatus” and “a second sensor outputs a value that changes in response to operation of the second apparatus” (See Abstract and par.0008). Therefore, the recited limitations are unclear and should be clarified based on the written support.
Claims 2 and 15 each recites the elements “the [predetermined] first threshold value” (suggesting limitation within enclosed brackets) that fails to provide antecedent basis.
Claims 3 and 15 each recites the elements “an occurrence of an abnormality” (element being repeated, should it be a first occurrence and a second occurrence?) and “the [predetermined] second threshold value” (suggesting limitation within enclosed brackets) that fail to provide antecedent basis.
Claim 4 recites the elements “a change in the value of the first sensor” (See claim 1), “the waiting time” (See claim 1, the same wait time being defined for both the 
Claim 5 recites the elements “a change in the value of the second sensor” (See claim 1), “the waiting time” (See claim 1, the same wait time being defined for both the first apparatus and the second apparatus), and “the [predetermined] second threshold value” (suggesting limitation within enclosed brackets) that fail to provide antecedent basis.
Claims 9 and 15 each recites the element “the [predetermined] first threshold value” (suggesting limitation within enclosed brackets) that fails to provide antecedent basis.
Claims 10 and 15 each recites the element “the [predetermined] second threshold value” (suggesting limitation within enclosed brackets) that fails to provide antecedent basis.
Claims 9-10 recites the element “a value [of the first/second sensor]” (suggesting limitation within enclosed brackets) that fails to provide antecedent basis.
Claims 11 recites the elements “each of the [plurality of] sensors in the third sensor group” (suggesting limitation within enclosed brackets), “change a value of the corresponding sensor in response to an operation of the first apparatus” (which corresponding sensors?), “an [the] operation of the first apparatus”, “each of the [plurality of] sensors in the third sensor group” (suggesting limitation within enclosed brackets), “change a value of the corresponding sensor in response to an operation of the second apparatus” (which corresponding sensors?) that fail to provide antecedent basis.
Claims 2-11 and 15-16 are rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1 or claim 14.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0323926).

With respect to claim 1, Wang teaches a production system configured to produce an article using at least a first apparatus and a second apparatus (production system 12 including plurality of manufacturing facilities 14a-x, where each manufacturing facilities 14a-x includes multiple machines 16a-y to operate the manufacturing or assembly operations and each machines 16a-y includes multiple machine elements E1-E10 being monitored by multiple sensors S1-S10, figs.1-2 and par.0026, par.0046), comprising: 
a control unit configured to control the first apparats configured to start to operate after a waiting time and control the second apparatus configure to start to operation after a waiting time (controllers L1-L4 performs specific functions in controlling and monitoring the operation of each machines 16A-Y, par.0029; controlling the operations of elements E1-E10, par.0046; analyzing data received to foresee potential failures of each machines 16A-Y, par.0049; performs analysis of data collected to predict a probable failure of an element of machine 16 within a predetermined number of operating cycles, par.0050; the delay of starting time to perform operation for each of elements E1-E5, E8 and E10 relative to machine start up, fig.7 and par.0053); 
a first sensor configured to change a value of the first sensor in response to an operation of the first apparatus; and a second sensor configured to change a value of the second sensor in response to an operation of the second apparatus (sensors S1-S10, fig.2, senses condition transitions for each of elements E1-E10, the timing of condition transitions for each of the elements E1 . . . E4 when performing an operation commanded by the automation controller function, par.0046), 
wherein the control unit 


With respect to claims 2-3, Wang teaches further comprising a display unit configured to, in a case where the first time period is longer than the first threshold value, display information indicating an occurrence of an abnormality; and in a case where the second time period is longer than the second threshold value, information indicating an occurrence of an abnormality (alarm displayed on machine control interface 84 displayed on user device U as a fault when timing data is outside the tolerance limits, par.0046, as shown in fig.13 cycle time for each of elements E1-E8 compare to the baseline 27 for each of elements E1-E8, where E4 cycle time limit exceeds its own baseline limit and alarm is set, par.0051).  
With respect to claims 4-5 and 15, Wang teaches further wherein the display unit displays a change in the value of the first sensor in a period from the beginning of the operation of the first apparatus to the waiting time and also displays a range of the first threshold value; and displays a change in the value of the second sensor in a period from the beginning of the operation of the second apparatus to the waiting time and also displays a range of the second threshold value (fig.7 displays a change in value from beginning of operation of each element E1-D10 included with the delay time with indicator 23, fig.7 and par.0053).  
With respect to claims 6 and 16, Wang teaches further comprising a storage unit storing an operation start time of the first apparatus, an operation start time of the second apparatus, a time at which a change occurs in the value of the first sensor, and 
With respect to claims 7-8, Wang teaches further wherein the control unit detects, from the values stored in the storage unit, an occurrence of a change in the value of the first sensor in response to the operation of the first apparatus; and from the values stored in the storage unit, an occurrence of a change in the value of the second sensor in response to the operation of the second apparatus (stored data received from sensors S1-S10, where sensors S1-S10 senses condition transitions for each of elements E1-E10, par.0046).  
With respect to claims 9-10, Wang teaches further wherein the first threshold value is determined from a value stored in the storage unit; and the second threshold value is determined from a value stored in the storage unit (storage of tolerance limits for the timing of condition transitions for each of elements E1-E4 when performing an operation, par.0046).  
With respect to claim 11, Wang teaches further comprising a third sensor group including a plurality of sensors different from the first sensor, each of the sensors in the third sensor group being configured to change a value of the corresponding sensor in response to an operation of the first apparatus, a fourth sensor group including a plurality of sensors different from the second sensor, each of the sensors in the fourth sensor group being configured to change a value of the corresponding sensor in response to an operation of the second apparatus, and a display unit configured to in response to selecting the first apparatus, display the first sensor and the third sensor group, in response to selecting the second apparatus, display the second sensor and the fourth sensor group (sensor groups 1-4 from S1-S10+ as shown in fig.2 where each sensors of each sensor groups senses condition transitions of each elements E1-E10+ as shown in fig.2).  

With respect to claim 14, Wang teaches further a method of producing an article using at least a first process and a second process (figs.1-13), comprising: 

detecting the starting of the operation of the first process using a first sensor configured to change a value of the first sensor in response to the operation of the first process (sensors S1-S10, fig.2, senses condition transitions for each of elements E1-E10, the timing of condition transitions for each of the elements E1 . . . E10 when performing an operation commanded by the automation controller function, par.0046); 
starting an operation of the second process after a waiting time (start operation time of element E2 after wait time of 10ms relative to machine start-up, relative to the start of the cycle performed by element E6, par.0053 and fig.7); 
detecting the starting of the operation of the second process using a second sensor configured to change a value of the second sensor in response to the operation of the second process (sensors S1-S10, fig.2, senses condition transitions for each of elements E1-E10, the timing of condition transitions for each of the elements E1 . . . E10 when performing an operation commanded by the automation controller function, par.0046); 
comparing a first time period from the starting of the operation of the first process to an occurrence of a change in the value of the first sensor with a predetermined first threshold value; comparing a second time period from the starting of the operation of the second process to an occurrence of a change in the value of the second sensor with a predetermined second threshold value (compare the actual timing data for each occurrence of each operation step and/or motion performed by each of the elements E1-E4 to the tolerance limits applicable to that timing data, and can set an alarm which is communicated to the machine controller L2A when the timing data is outside of the tolerance limits, par.0046); 
in a case where the first time period is longer than the first threshold value, displaying, on a display unit, information indicating an occurrence of an abnormality; and in a case where the second time period is longer than the second threshold value, displaying, on the display unit, information indicating an occurrence of an abnormality (alarm displayed on machine control interface 84 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        February 26, 2021